                                     NOTE: CHANGES MADE BY THE COURT
     Denise Bourgeois Haley
1    Attorney at Law: 143709
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670                                              JS-6
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Terese Marie Bachand
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
9
10
11   TERESE MARIE BACHAND,                   ) Case No.: 2:18-cv-07443-KES
                                             )
12                                           ) /PROPOSED/ ORDER OF
                  Plaintiff,                 ) DISMISSAL
13                                           )
           vs.                               )
14   NANCY A. BERRYHILL, Deputy              )
     Commissioner for Operations,            )
15                                           )
     erforming the duties and functions not )
16   reserved to the Commissioner of Social, )
                                             )
17                                           )
                  Defendant.                 )
18
19
           The stay in this case is lifted. The above captioned matter is dismissed
20
     with prejudice, each party to bear its own fees, costs, and expenses.
21
         IT IS SO ORDERED.
22   DATE: January 18, 2019
                          ___________________________________
23                        THE HONORABLE KAREN E. SCOTT
                          UNITED STATES MAGISTRATE JUDGE
24
25
26

                                              -1-
